Citation Nr: 1740250	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bladder or genitourinary disability, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity. 

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity. 

6.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to January 25, 2016, and in excess of 20 percent as of January 25, 2016.

7.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to January 25, 2016, and in excess of 20 percent as of January 25, 2016.

8.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

9.  Entitlement to a compensable rating for erectile dysfunction.

10.  Entitlement to an effective date prior to December 24, 2008, for service connection for erectile dysfunction.

11.  Entitlement to an effective date prior to December 24, 2008, for service connection for peripheral neuropathy of the right upper extremity. 

12.  Entitlement to an effective date prior to December 24, 2008, for service connection for peripheral neuropathy of the left upper extremity. 

13.  Entitlement to an effective date prior to December 24, 2008, for service connection for peripheral neuropathy of the right lower extremity. 

14.  Entitlement to an effective date prior to December 24, 2008, for service connection for peripheral neuropathy of the left lower extremity. 

15.  Entitlement to an effective date prior to October 21, 2013, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

These claims come to the Board of Veterans' Appeals (Board) from rating decisions from March 2009, February 2010, June 2015, January 2016, July 2016, and February 2017 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The issues of entitlement to increased ratings and earlier effective date for peripheral neuropathy of the upper and lower extremities, PTSD, diabetes mellitus, and erectile dysfunction are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that any gastrointestinal disability is related to service, or is secondary to service-connected diabetes mellitus.

2.  The evidence demonstrates that it is as likely as not that a bladder disability, to include frequent urination and urinary incontinence, is related to service-connected prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2016).

2.  The criteria to establish service connection for a bladder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427   (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143(2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Gastrointestinal Disability

The Veteran contends that a gastrointestinal disability is caused, or aggravated, by service-connected diabetes mellitus, to include as a side effect of medication taken for diabetes.  Specifically, the Veteran contends that he has constipation and intermittent gas pains.  After a complete review of the record, the Board notes that the evidence of record, to include VA examinations, shows that the Veteran's gastrointestinal issues were not caused or aggravated by any aspect of the service-connected disability.  The Board finds that the preponderance of the evidence is against a finding that any gastrointestinal disability was caused or aggravated by service or service-connected diabetes.  Consequently, the claim must be denied. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has continuously alleged that a gastrointestinal disability was caused, or aggravated, by service-connected diabetes, and associated medication.  The record contains the Veteran's service medical records, post-service VA medical records, lay statements, and VA examinations.

The Board notes that VA has provided the Veteran with several VA examinations of diabetes mellitus, and has obtained an opinion with regard to any etiological relationship between diabetes mellitus and the claimed gastrointestinal issues.  In the most recent VA examination for his diabetes, the VA examiner noted the Veteran's complaint of continuous constipation and gas pains.  However, the examiner opined that those conditions were resolved as the Veteran had daily bowel movements.  However, with regard to the Veteran's claimed gastronomical condition, none was found in the examiner's report to be a diagnosed complication of diabetes.  The VA examiner concluded that the Veteran's constipation and gas issues were less likely than not due to, or aggravated by, any aspect of the Veteran's service-connected diabetes, to include any effects of the medication associated with diabetes.  The examiner noted explicitly, that while his oral medical, Metformin, may have some gastrointestinal effects, the Veteran was only on that medication for a short amount of time, and that should no longer affect him currently, and that there is no medical link between insulin and gastrointestinal side effects.  Therefore, the examiner noted that there was no etiological connection between the Veteran's diabetes and claimed gastrointestinal problems, to include no aggravation. 

A review of the medical evidence of record, to include the Veteran's in service medical records and post-service medical records, show no diagnosis of a chronic gastrointestinal disability related to diabetes.  While the Board notes that there are some notations of complaints of constipation and gas, as the January 2016 VA examiner explained, those symptoms are common problems in the general population.  

Furthermore, the Board also acknowledges the fact the Veteran has continuously alleged that his gastrointestinal condition is caused or aggravated by diabetes. However, while the Board finds that the Veteran's contentions are credible, as he has maintained that argument throughout the claims period, he is not, competent to opine as to the complex medical relationship between these two conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that analysis and conclusion requires specialized education, experience, and training, which the evidence does not show that the Veteran has.  Such complex theories of causation or aggravation of a secondary condition dealing with the internal mechanics of the body are not within the purview of a lay person and are not considered observable by a lay person.  Therefore, the Veteran's lay statements provide no additional probative value as he is not competent to provide competent opinions regarding the relationship between gastrointestinal disabilities and diabetes mellitus or medication. 

Consequently, the Board finds the VA examination, specifically the January 2016 examination, to be most probative.  The Board finds that the preponderance of the evidence is against a finding that service-connected diabetes caused or aggravated any gastrointestinal condition.  Therefore, the Veteran's claim for service connection on a secondary basis must be denied. 

However, the Veteran's claim may also be considered on a direct basis to establish service connection.  Generally, to prevail on a claim of direct service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

While the Veteran has a currently disability, the evidence does not show the existence of an in-service incident or injury required to establish service connection directly.  The Veteran has not alleged that his condition was caused by any incident or injury in his service.  A review of the service medical records shows no incidents or injuries during service that would indicate any relationship to service.  Without an inservice event, injury, or disease that is claimed as the causative factor of the current disability, the service connection cannot be established. 

The Board notes that the most recent VA examination provided no conclusion regarding any direct relationship between any gastrointestinal disability and military service.  In fact, the VA's inquiry to the examiners only noted the Veteran's claim for a secondary condition due to diabetes, and associated medication.  However, an examination is not required in this case with regard to a direct entitlement theory for service connection, as there is no element of any in-service injury of incurrence shown or alleged.  VA is not required to provide a medical examination to all claims.  Only claims that have insufficient competent medical evidence on file for a determination on the merits must be provided a VA examination.  38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, since there is no evidence of any in-service element, the evidence of record is sufficient for adjudication.  Therefore, the Board finds that the preponderance of the evidence is against establishing service connection on a direct basis, and the claim must be denied. 

Additionally, gastrointestinal disability, not related to ulcers, is not a chronic disease listed under § 3.309(a), and, therefore, does not qualify for any presumptions or any analysis regarding continuity of symptomology, under 38 C.F.R. § 3.309(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The Board finds that the preponderance of the evidence is against a finding that any gastrointestinal disability was incurred in or aggravated by service, or is due to or aggravated by service-connected diabetes mellitus.  Accordingly, the claim for service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bladder Disability

The Veteran claims that he has bladder issues, to include frequent urination and urinary inconsonance, and that a bladder disability is related to service-connected disabilities.  The Board has obtained a VA examination opinion with regard to the etiology of the Veteran's bladder condition, to include as secondary to diabetes.  In the January 2106 opinion, the VA examiner concluded that the urinary condition was less likely than not due to diabetes, noting that the condition was relatively well controlled.  However, in concluding that, the examiner also noted that while the urinary symptoms were not due to the Veteran's diabetes, those symptoms were more likely due to the Veteran's enlarged prostate and prostatic malignancy, which was eventually diagnosed as prostate cancer. 

In the most recent May 2017 VA examination for the prostate disability, a separate VA examiner noted frequent urination and voiding dysfunction, to include urine leakage, as a result of prostate cancer, or residuals of prostate cancer.  As a result, the Board finds that there is competent and probative evidence of record that demonstrates that a urinary condition is associated with, or as secondary, to service-connected prostate cancer.  Consequently, service connection must be granted. 


ORDER

Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected diabetes mellitus, is denied. 

Entitlement to service connection for a bladder disability of voiding dysfunction or urinary frequency, as a residual of the service-connected prostate cancer, is granted.


REMAND

With regard to the claims for an increased rating and earlier effective date for service connection for erectile dysfunction, the Board finds that remand is required.  In the June 2016 substantive appeal, the Veteran requested a hearing for those issues from the January 2016 statement of the case, denying an increased rating for erectile dysfunction, and earlier effective date.  Consequently, as the Veteran requested a videoconference hearing, remand is necessary to schedule that hearing.

The claim for increased rating for diabetes mellitus was the subject of the November 2013 hearing.  However, because that claim is inextricably intertwined with the claim for increased rating for erectile dysfunction and earlier effective date for service connection for erectile dysfunction, action on that claim must be deferred pending the scheduled hearing.

In February 2017, the Veteran filed a notice of disagreement to a July 2016 rating decision.  Specifically, the Veteran disagreed with the assignment of a 30 percent rating for PTSD, and the assignment of October 21, 2013, effective date for service connection for PTSD.  In June 2016, the Veteran filed a timely notice of disagreement to a January 2016 rating decision, which granted service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran disagreed with the ratings assigned and the effective dates for service connection.  However, no statement of the case addressing those claims has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge with regard to the claims for an increased rating and earlier effective date for service connection for erectile dysfunction.  Notify the Veteran and representative of the date, time, and location of the hearing.

2.  Issue a statement of the case addressing the issues of entitlement to increased ratings for PTSD and peripheral neuropathy of the upper and lower extremities, and for earlier effective dates for service connection for PTSD and peripheral neuropathy of the upper and lower extremities.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts? 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


